y tar ey empt ercun eanes ane significant index number 0072-dollar_figure department of the treasury internal reyenue service washington cg mar o i os19 ta seltiep rad this is in reply to your request for a ruling concerning the income_tax treatment of pension benefits received from c according to the information submitted you commenced pension benefits on date you are entitled to a monthly amount of your life month for the rest of her life of the internal_revenue_code code you made after-tax contributions of if b survives after your death she will receive benefits of c is a pension_plan qualified under sec_401 payable for per the retirement fund you were born february b was born the 1099-r forms you received from forward september incorrectly stated the taxable_amount to be the gross amount_paid to you you did not exclude any portion of the amounts received in prior years’ income_tax returns you requested a ruling on two issues related to the income_tax treatment of these benefits how should you compute the taxable_portion of the pension for the current_year and how should you correct prior years’ returns to reflect the correct exclusion amounts for the pension payments for those years in addition you suggested two options for the second issue the first option is beginning with the earliest year for which you can file an amended_return to treat ine entire amount received as non-taxable until you have cought up to the appropriate recovery amount for the current_year as if you had treated the correct pout amount as excludible each year the second option suggested is to treat the earliest year for which you can file an amended_return as the annuity_starting_date and compute the exclusion amount based on that assumption law_and regulations sec_72 of the code excludes from gross_income that portion of the payments which represents a retum of the investment_in_the_contract after-tax contributions would constitute the investment_in_the_contract sec_72 of the code provides that for a pension under a qualified_plan the excludible amount is determined using the simplified_method which consists of dividing the investment_in_the_contract by a divisor based on the age of annuitant or sum of ayes of annuitant and survivor in the case of a joint_and_survivor_annuity at the annuity_starting_date the result is the monthly excludible amount the total amount excludible in a year is this monthly amount times the number of months for which payments were paid to the taxpayer during the year sec_1_72-4 of the federal_income_tax regulations regulations defines the annuity_starting_date as the first day of the first period for which a payment is received sec_1_451-1 provides that if income was improperly included in gross_income in a prior year and that year is still within the limitation period the taxpayer may file an amended retum correcting the gross_income irs publication provides that a tax_refund for an overpayment may be claimed by an amended_return within years of the date you filed your return or years of the date you paid the tax whichever is later analysis and computation as of that date a was age and the annuity_starting_date is august b wa sec_44 the sum of these ages is under the simplified_method of sec_72 of the code for a joint_and_survivor_annuity where the sum of the ages at the annuity_starting_date is less than the divisor i sec_410 the monthly excludible amount is the investment_in_the_contract employee after-tax contributions divided by or excludible amount for any year in which you are paid payments i sec_12 times equal to the the annual or these amounts are excludible each year until the total amount excluded under the contract is equal to your original contribution amount lf b survives after your death she continues taking the same exclusions that you would have been eligible for had you continued receiving the payments nothing in sec_72 of the code or the regulations thereunder allows the re- computation of the annual excludible amount based on what amounts were actually excluded from the taxpayer's income each year’s exclusion is limited to times the monthly excludible amount computed under the simplified_method utu2j u4d2 therefore your first suggested option for dealing with the prior tax years is not permissible in addition the rules for the simplified_method require that the computation be based on the ages of the annuitants at the annuity_starting_date therefore you second suggested option for dealing with the prior tax years is also not permissible however even if it were permitted the sum of the ages of the annuitants would in any case remain less than so the divisor would remain and the monthly excludible amount would be unchanged conclusion with regard to issue the monthly excludible amount is amount excludible for each year for which payments are made is i hese amounts are excludible each year until the total amount excluded under the contract equals the investment_in_the_contract and the with regard to issue you may amend income_tax returns for prior years to reflect the annual excludible amount of with respect to each year for vhich an amended_return is allowable generally an income_tax return may be amended within three years of the date upon which the original return was due or within two years from the date the income_tax was paid whichever is later ’ with regard to your suggested options for issue you may not recover all of the amounts that could have been treated as excludible from to the current_year by treating the entire amount as excludible in a single year nor may you treat a date in a later year as the annuity_starting_date for purposes of computing the monthly amount excludible under the simplified_method a copy of this ruling should be attached to your federal_income_tax return we have included a copy for that purpose if you have any question concerning this matter please contact sincerely se v1 david m ziegler manager actuarial group employee_plans technical
